DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s claim amendments filed on 1/14/2022, has been entered and carefully considered. Claims 3, 18, 26, 28, 46 and 48-49 are amended, claims 9-10, 12-15, 19-20, 22-25, 29-30 and 32-35 are canceled. Claims 1-8, 11, 16-18, 21, 26-28, 31, and 36-53 are pending.

Response to Arguments
2.	Applicant’s arguments, page 5, filed on 01/14/2022 regarding the independent claim 1 have been fully considered but they are not persuasive, 
	Applicant argues Bala does not teach or suggest “determining a size of a frequency subband within the frequency band based at least in part on the uplink control resources allocated to the UE”. The examiner respectfully disagrees.
	Regarding the argument, applicant specifically argues, in Bala, a WTRU determines a subband size based on the number of RBs in a downlink carrier used to generate a CQI report, the full configuration bandwidth of the system, the aggregated bandwidth of the downlink carriers assigned to the WTRU, or received higher- layer signaling. Thus, Bala, does not teach or suggest "determining a size of a frequency 
	As presented in the previous office action, Bala [0040-0041, 0053, 0087] the base station configures a set of subbands for reporting CQI and PMI transmitted on PUCCH, and the WTRU selects the best M subbands and reports the CQI and PMI to the base station. Where the subband sizes may be signaled by higher layers or broadcast from the base station regarding the PUCCH resources (time/frequency), and the subband size for the frequency selective CQI/PMI/RI reports may be based on the number of RBs in the corresponding carrier for which the report is given on (e.g., PUCCH).  Furthermore. [0098] describes example of CQI and PMI feedback types for periodic PUSCH reporting for carrier aggregation including for PUCCH CQI type, which WTRU selects subband CQI, and for no PMI type, WTRU select N sets of subband CQI for N carriers as shown in Table 2. 
Thus, it is clear that the size of a frequency subband regarding PUCCH resources allocated to WTRU for reporting CQI/PMI/RI is signaled by the base station through higher layer signaling. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-2, 7-8, 11, 16-17, 21, 26-27, 31, 39-40, 44-47 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al., (US 2020/0037260), hereinafter Fu, and in view of Bala et al., (US 2010/0098012) hereinafter Bala.

Regarding Claim 1, Fu teaches A method for wireless communication at a user equipment (UE), comprising: 
identifying, in a slot, uplink control resources allocated to the UE for transmitting a channel state information (CSI) report ([Para. 0474-0476, 0495-0498] UE is allocated  when the UE needs to transmit CSI in a subframe n, the UE computes the number of bits of CSI and the respective resource allocation of the PUCCH and PUSCH based on the frequency band capacity as shown in Figs. 17 and 21); computing values for a second plurality of CSI feedback components of the CSI report corresponding to the frequency subband ([Para. 0472-0473, 0497, 0500-0503, 0814-0815] the UE may compute a number of bits of CSI occupied by PUCCH and PUSCH resources corresponding to a frequency sub-band as shown in Fig. 20); and transmitting, during the slot, the CSI report over the uplink control resources ([Para. 0022-0024, 0834-0836] UE transmitting UCI, which comprises CSI, is transmitted on PUCCH in one slot within one subframe as shown in Fig. 14. The CSI report is based on measurement of the CSI-RS of one BWP within a time slot, and is reported in time slot).
 determining a size of a frequency subband within the frequency band based at least in part on the uplink control resources allocated to the UE, or the values of the first plurality of CSI feedback components, or both. 
Bala teaches determining a size of a frequency subband within the frequency band based at least in part on the uplink control resources allocated to the UE, or the values of the first plurality of CSI feedback components, or both ([Para. 0040-0041, 0053, 0087] the base station configures a set of subbands for reporting CQI and PMI transmitted on PUCCH, and the WTRU selects the best M subbands and reports the CQI and PMI to the base station. Where the subband sizes may be signaled by higher layers or broadcast from the base station regarding the PUCCH resources (time/frequency), and the subband size for the frequency selective CQI/PMI/RI reports may be based on the number of RBs in the corresponding carrier for which the report is given on PUCCH. [Para. 0098-0099] describes example of CQI and PMI feedback types for periodic PUSCH reporting for carrier aggregation including for PUCCH CQI type, which WTRU selects subband CQI, and for no PMI type, WTRU select N sets of subband CQI for N carriers as shown in Table 2. That is, the WTRU determines the size of a frequency subband on the PUCCH resources for reporting CQI/PMI/RI is signaled by the base station through higher layer signaling. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Fu and Bala to implement CSI measurement and reporting to improve signal to interference+noise ratio (SINR). 
Regarding Claim 2, Fu does not disclose receiving configuration signaling that indicates the size of the frequency subband, wherein determining the size of the frequency subband is based at least in part on the received configuration signaling.
Bala teaches receiving configuration signaling that indicates the size of the frequency subband, wherein determining the size of the frequency subband is based at least in part on the received configuration signaling ([Para. 0053] the subband size for the frequency selective CQI/PMI/RI reports may be based on the number of RBs in the corresponding carrier for which the report is given. Alternatively, the subband sizes may be based on the full configuration bandwidth of the system. Alternatively, the subband sizes may be based on the sum bandwidth of the assigned and associated carriers. Alternatively, the subband sizes may be signaled by higher layers or broadcast.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Fu and Bala to implement CSI measurement and reporting to improve signal to interference+noise ratio (SINR). 

Regarding Claim 7, the combination of Fu and Bala, specifically Fu teaches wherein the uplink control resources comprise physical uplink control channel (PUCCH) resources or physical uplink shared channel (PUSCH) resources, or both. [Para. 0406-0497, 0500-0503] the UE is configured a plurality of sub-bands, and each sub-band comprises some PUCCH resource and some PUSCH resource in a frequency domain).

Regarding Claim 8, the combination of Fu and Bala, specifically Fu teaches wherein the CSI report is configured for periodic, aperiodic, or semi-persistent transmission ([Para. 0038, 0254-0258, 0826-0837] the CSI report includes a periodic CSI report or aperiodic CSI report).

Regarding Claim 11, Fu teaches A method for wireless communication at a base station, comprising: allocating, to a user equipment (UE), uplink control resources for transmitting a channel state information (CSI) report in a slot ([Para. 0494-0497] the base station configures the bandwidth capacity to the UE for reporting UCI in a first slot and second slot within the frequency band capacity and frequency sub-band capacity of the PUCCH and PUSCH (uplink control resources) as shown in Figs. 17-21). [0472] The PUCCH resource is allocated to the UE for reporting CSI according to a number of bits occupied by CSI. That is the base station allocates the uplink control resources, PUCCH and PUSCH for transmitting CSI report in a slot as shown in Fig. 17), wherein the CSI report comprises a first plurality of CSI feedback components corresponding to a frequency band ([Para. 0472, 0495-0506, 0812-0813] when the UE needs to transmit CSI in a subframe n, the UE computes the number of bits of CSI and the respective resource allocation of the PUCCH and PUSCH based on the frequency band capacity as shown in Figs. 17 and 21), and a second plurality of CSI feedback components corresponding to a frequency subband within the frequency band ([Para. 0472-0473, 0497, 0500-0503, 0813-0815] the UE may compute a number of bits of CSI occupied by PUCCH and PUSCH resources corresponding to a frequency sub-band as shown in Figs. 19 and 20); and receiving, during the slot, the CSI report over the uplink control 
Fu does not disclose transmitting, to the UE, configuration signaling that indicates a size of the frequency subband, wherein the size of the frequency subband is based at least in part on the uplink control resources allocated to the UE
Bala teaches transmitting, to the UE, configuration signaling that indicates a size of the frequency subband, wherein the size of the frequency subband is based at least in part on the uplink control resources allocated to the UE ([Para. 0040-0041, 0053, 0087, 0098-0099] the base station configures a set of subbands for reporting CQI and PMI transmitted on PUCCH, and the WTRU selects the best M subbands and reports the CQI and PMI to the base station. Where the subband sizes may be signaled by higher layers or broadcast from the base station regarding the PUCCH resources (time/frequency), and the subband size for the frequency selective CQI/PMI/RI reports may be based on the number of RBs in the corresponding carrier for which the report is given on PUCCH. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Fu and Bala to implement CSI measurement and reporting to improve signal to interference+noise ratio (SINR). 


Regarding Claim 16, Fu teaches An apparatus for wireless communication, comprising: means for ([Para. 0167, 0615-0617] The present invention provides a UE, including: a processor for determining and computing, and a transceiver for transmitting  when the UE needs to transmit CSI in a subframe n, the UE computes the number of bits of CSI and the respective resource allocation of the PUCCH and PUSCH based on the frequency band capacity as shown in Figs. 17 and 21); means for computing values for a second plurality of CSI feedback components of the CSI report corresponding to the frequency subband ([Para. 0472-0473, 0497, 0500-0503, 0813-0815] the UE may compute a number of bits of CSI occupied by PUCCH and PUSCH resources corresponding to a frequency sub-band as shown in Figs. 19 and 20.); and means for transmitting, during the slot, the CSI report over the uplink control resources ([Para. 0022-0024, 0834-0836] UE transmitting UCI, which comprises CSI, is transmitted on PUCCH in one slot within one subframe as shown in Fig. 14. The CSI report is based on measurement of the CSI-RS of one BWP within a time slot, and is reported in time slot).

Bala teaches means for determining a size of a frequency subband within the frequency band based at least in part on the uplink control resources allocated to the UE, or the values of the first plurality of CSI feedback components, or both ([Para. 0020-0022] The WTRU 110 includes a processor 216 and transceiver 214. [Para. 0040-0041, 0053, 0087] the base station configures a set of subbands for reporting CQI and PMI transmitted on PUCCH, and the WTRU selects the best M subbands and reports the CQI and PMI to the base station. Where the subband sizes may be signaled by higher layers or broadcast from the base station regarding the PUCCH resources (time/frequency), and the subband size for the frequency selective CQI/PMI/RI reports may be based on the number of RBs in the corresponding carrier for which the report is given on PUCCH. [Para. 0098-0099] describes example of CQI and PMI feedback types for periodic PUSCH reporting for carrier aggregation including for PUCCH CQI type, which WTRU selects subband CQI, and for no PMI type, WTRU select N sets of subband CQI for N carriers as shown in Table 2. That is, the WTRU determines the size of a frequency subband on the PUCCH resources for reporting CQI/PMI/RI is signaled by the base station through higher layer signaling. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Fu and Bala 

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2. Specifically, Fu teaches means for receiving ([Para. 0615-0617] Fig. 47, the UE includes a transceiver for receiving).

Regarding Claim 21, Fu teaches An apparatus for wireless communication, comprising: means for allocating, to a user equipment (UE), uplink control resources for transmitting a channel state information (CSI) report in a slot ([Para. 0797] the network apparatus including processor. [Para. 0494-0497] the base station configures the bandwidth capacity to the UE for reporting UCI in a first slot and second slot within the frequency band capacity of the PUCCH and PUSCH (uplink control resources) as shown in Fig. 17). [0472] The PUCCH resource is allocated to the UE for reporting CSI according to a number of bits occupied by CSI. That is the base station allocates the uplink control resources, PUCCH and PUSCH for transmitting CSI report in a slot as shown in Fig. 17), wherein the CSI report comprises a first plurality of CSI feedback components corresponding to a frequency band ([Para. 0472, 0495-0506, 0812-0813] when the UE needs to transmit CSI in a subframe n, the UE computes the number of bits of CSI and the respective resource allocation of the PUCCH and PUSCH based on the frequency band capacity as shown in Figs. 17 and 21),  and a second plurality of CSI feedback components corresponding to a frequency subband within the frequency 
Fu does not disclose means for allocating, means for receiving and means for transmitting, to the UE, configuration signaling that indicates a size of the frequency subband, wherein the size of the frequency subband is based at least in part on the uplink control resources allocated to the UE
Bala teaches means for allocating, means for receiving and means for ([Para. 0020-0023] Fig. 2 shows the base station (eNB) 120 includes processor 217 with memory 215 is configured to perform uplink control information transmission methods for carrier aggregation. The transceivers 219 are in communication with the processor 217 and antennas 221 to facilitate the transmission and reception of UCI using PUCCH) transmitting, to the UE, configuration signaling that indicates a size of the frequency subband, wherein the size of the frequency subband is based at least in part on the uplink control resources allocated to the UE ([Para. 0040-0041, 0053, 0087] the base station configures a set of subbands for reporting CQI and PMI transmitted on PUCCH, and the WTRU selects the best M subbands and reports the CQI and PMI to the base station. Where the subband sizes may be signaled by higher layers or broadcast from the base station regarding the PUCCH resources (time/frequency), and the subband size for the frequency selective CQI/PMI/RI reports may be based on the number of 

Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 1. Specifically, Fu teaches an apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable ([Para. 0167, 0527] the present invention also provides a UE, including: a transceiver and a processor, and instruction and program can be stored in a computer-readable storage medium executed by the processor).

Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding Claim 31, Fu teaches An apparatus for wireless communication, to allocate, to a user equipment (UE), uplink control resources for transmitting a channel state information (CSI) report in a slot ([Para. 0494-0497] the base station configures the bandwidth capacity to the UE for reporting UCI in a first slot and second slot within the frequency band capacity of the PUCCH and PUSCH (uplink control resources) as shown in Fig. 17). [0472] The PUCCH resource is allocated to the UE for reporting CSI according to a number of bits occupied by CSI. That is the base station allocates the 
Fu does not disclose an apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to transmit, to the UE, configuration signaling that indicates a size of the frequency subband, wherein the size of the frequency subband is based at least in part on the uplink control resources allocated to the UE.
Bala teaches an apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor ([Para. 0020-0023] Fig. 2 shows the base station (eNB) 120 includes processor 217 with memory 215 is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Fu and Bala to implement CSI measurement and reporting to improve signal to interference+noise ratio (SINR).

Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding Claim 40, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding Claim 44, the claim is interpreted and rejected for the same reason as set forth in claim 39.
Regarding Claim 45, the claim is interpreted and rejected for the same reason as set forth in claim 40.
Regarding Claim 46, the claim is interpreted and rejected for the same reason as set forth in claim 26. 
Regarding Claim 47, the claim is interpreted and rejected for the same reason as set forth in claim 27.
Regarding Claim 52, the claim is interpreted and rejected for the same reason as set forth in claim 44.
Regarding Claim 53, the claim is interpreted and rejected for the same reason as being unpatentable over Fu, in view of Bala as set forth in claim 31.


4.	Claims 3, 4, 18, 28, 36, 41, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Fu, in view of Bala as applied to claims 1, 16, 26 and 46 respectively above, and further in view of Zhu et al., (US 2012/0082190) hereinafter Zhu.

Regarding Claim 3, the combination of Fu and Bala does not disclose determining a maximum supported payload size associated with the allocated uplink resources, wherein determining the size of the frequency subband is based at least in part on the maximum supported payload size.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Fu, Bala and Zhu to implement CSI measurement and reporting to improve the feedback accuracy in the reporting mode.

Regarding Claim 4, the combination of Fu and Bala does not disclose wherein the size of the frequency subband is determined based at least in part on a number of bits used to convey the values of the first plurality of CSI feedback components and the second plurality of CSI feedback components.
Zhu teaches wherein the size of the frequency subband is determined based at least in part on a number of bits used to convey the values of the first plurality of CSI feedback components and the second plurality of CSI feedback components ([Para. 0047] the payload size of the subband PMI/CQI report may not exceed 11 bits, including, for example, 4 bits for the subband PMI, 4 bits for the CQI of the first codeword, 3 bits for the differential CQI).


Regarding Claim 18, the combination of Fu and Bala does not disclose means for determining a maximum supported payload size associated with the allocated uplink resources, wherein determining the size of the frequency subband is based at least in part on the maximum supported payload size. 
Zhu teaches means for determining ([Para. 0027, 0059-0062] Fig. 7 shows a computer system 700 as a UE 100 illustrated in Fig. 2, includes processor 702 and memory 704) a maximum supported payload size associated with the uplink control resources, wherein determining the size of the frequency subband is based at least in part on the maximum supported payload size. ([Para. 0047-0048] describes the UE may report the CSI feedback in the PUCCH, and the payload size of the subband CSI reporting may be determined not exceed 11 bits of the payload size (i.e., maximum supported payload size)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Fu, Bala and Zhu to implement CSI measurement and reporting to improve the feedback accuracy in the reporting mode.
Regarding Claim 28, the combination of Fu and Bala does not disclose wherein the instructions are further executable by the processor to cause the apparatus to: 
Zhu teaches wherein the instructions are further executable by the processor ([Para. 0027, 0059-0062] Fig. 7 shows a computer system 700 as a UE 100 illustrated in Fig. 2, includes processor 702 and memory 704) to cause the apparatus to: determine a maximum supported payload size associated with the uplink control resources, wherein determining the size of the frequency subband is based at least in part on the maximum supported payload size. ([Para. 0047-0048] describes the UE may report the CSI feedback in the PUCCH, and the payload size of the subband CSI reporting may be determined not exceed 11 bits of the payload size (i.e., maximum supported payload size)).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Fu, Bala and Zhu to implement CSI measurement and reporting to improve the feedback accuracy in the reporting mode.

Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 41, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 48, the claim is interpreted and rejected for the same reason as set forth in claim 28.
Regarding Claim 49, the claim is interpreted and rejected for the same reason as set forth in claim 41.

5.	Claims 5, 6, 37, 38, 42, 43, 50 and 51are rejected under 35 U.S.C. 103 as being unpatentable over Fu, in view of Bala as applied to claims 1, 16, 26 and 46 respectively above, and further in view of Zhang et al., (US 2021/0282169) hereinafter Zhang.

Regarding Claim 5, the combination of Fu and Bala does not disclose wherein the first plurality of CSI feedback components comprises a rank indicator (RI), a CSI-reference signal (CSI-RS) resource indicator (CRI), a channel quality indicator (CQI), or any combination thereof.
Zhang teaches wherein the first plurality of CSI feedback components comprises a rank indicator (RI), a CSI-reference signal (CSI-RS) resource indicator (CRI), a channel quality indicator (CQI), or any combination thereof ([Para. 0173] UCI includes CSI feedback information such as the CQI, PMI, RI, CRI (CSI-RS Resource Indication)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Fu, Bala and Zhang to improve CSI reporting for the 5G technology.
Regarding Claim 6, the combination of Fu and Bala does not disclose wherein the second plurality of CSI feedback components comprises a wideband precoding matrix indicator (PMI), a narrowband PMI, a channel quality indicator (CQI), or any combination thereof.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Fu, Bala and Zhang to improve CSI reporting for the 5G technology.
Regarding Claim 37, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 38, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 42, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 43, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 50, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 51, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20130148613, Han et al., disclose Method and device for transmitting control information in wireless communication system.
US 20140219267, Eyuboglu et al., disclose Radio access networks.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                             
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413